Citation Nr: 1007748	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-19 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling prior to 
December 18, 2008 and as 70 percent disabling from December 
18, 2008.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to March 
1970.  He received the Purple Heart Medal in connection with 
wounds received in Vietnam.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  

The Veteran testified in support of this claim during a 
hearing held before a Decision Review Officer at the RO in 
March 2009.



FINDINGS OF FACT

1.  Prior to August 1, 2008, the Veteran's PTSD manifested as 
mood, motivation and attitude disturbances, an increase in 
depressive feelings, a flattened affect, short-term memory 
loss, concentration and sleeping difficulties, irritability, 
anger, impaired impulse control, hypervigilance, a tendency 
to avoid others, low energy, suicidal thoughts and 
ritualistic checking, causing very significant occupational 
impairment, social impairment and deficiencies in work, 
family relations, judgment, thinking and mood.  

2.  Since August 1, 2008, the Veteran's PTSD symptoms have 
become more intense, causing total occupational and social 
impairment.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent evaluation 
for PTSD, prior to August 1, 2008, are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to a 100 percent evaluation 
for PTSD, from August 1, 2008, are met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

A.  Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); C.F.R. § 3.159(b)(1) (2009).  .

The United Sates Court of Appeals for Veterans Claims (Court) 
has held that the aforementioned notice requirements apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of disability; (3) a 
connection between service and disability; (4) degree of 
disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The Court has also held that, with regard to claims for 
increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). 

The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

The United States Court for the Federal Circuit (Federal 
Circuit) reviewed Vazquez-Flores on appeal and held that the 
statutory scheme did not require the notification noted 
above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran 
specific and that daily life evidence was not statutorily 
mandated.  The Federal Circuit thus vacated the Court's 
decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed 
for proper claims adjudication.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  

The RO provided the Veteran with VCAA notice on his claim by 
letters dated in May 2005, February 2007, and January 2009.  
The May 2005 letter told the Veteran that he could 
substantiate the claim with evidence that the disability had 
worsened, told him what evidence he should submit and what 
evidence VA would undertake to obtain.  The February 2007 
letter provided notice in accordance with Dingess and advised 
him that he could substantiate the claim with evidence of its 
impact on employment.  The January 2009 letter provided 
notice in accordance with Vazquez-Flores.

There was a timing deficiency with the January 2009 letter, 
in that it was issued after the initial decision on the 
claim.  The timing deficiency was cured by readjudication of 
the claim in a supplemental statement of the case issued in 
September 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The RO 
also afforded the Veteran VA examinations, during which 
examiners discussed the severity of the Veteran's PTSD.  
There is no indication of additional evidence or development 
that would be reasonably likely to assist the Veteran in 
substantiating the claim.

II.  Analysis

In written statements submitted during the course of this 
appeal and his hearing testimony, presented in March 2009, 
the Veteran has contended that his PTSD warrants the 
assignment of a 70 or 100 percent evaluation.  He points to 
medical evidence submitted in support of his claim, including 
a Global Assessment of Functioning (GAF) score of 39, and a 
medical opinion indicating that PTSD renders him totally 
disabled and unable to work.  

The Veteran asserts that his PTSD symptomatology, primarily 
his forgetfulness, sleeping difficulties and short-term 
memory loss, interfered with his job as a boiler operator and 
maintenance supervisor, making him an employment liability 
and necessitating his termination.  He also asserts that his 
short attention span, anger and temper hurt his relationships 
with his spouse, other family members, who never invite him 
to family events, and employment personnel and caused his 
boss, with whom he had a good relationship, to suggest 
leaving the job.  He reports that secondary to PTSD, he 
actively avoids being around people.   

The Veteran's spouse has submitted a written statement 
confirming some of the Veteran's PTSD symptoms, including 
moodiness, a tendency to anger, difficulty sleeping and 
memory loss.  According to this statement, the Veteran is, at 
times, frightening, and is a loner.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a claimant's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation is to be 
assigned.  38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

In claims for increases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a claimant's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The RO has evaluated the Veteran's PTSD as 50 percent 
disabling prior to December 18, 2008 and 70 percent disabling 
from December 18, 2008, pursuant to DC 9411, which is subject 
to the General Rating Formula for Mental Disorders.  This DC 
provides that a 50 percent evaluation is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assignable for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

A.  Prior to August 1, 2008

1.  Schedular

A medical professional first diagnosed PTSD in 2000, during a 
VA outpatient treatment visit.  From 2000 to 2004, the 
Veteran received occasional treatment, including medication, 
for depression and insomnia.    

During a VA PTSD examination conducted in April 2003, the 
Veteran reported that he was working in construction, had 
married in 2001 (second spouse) and had an "OK" marriage.  
The examiner noted a low mood, anxious affect, occasional 
suicidal ideation with no history of past attempts, a long 
history of difficulty initiating and maintaining sleep, low 
energy and a fair appetite.  The examiner also noted good 
insight and judgment, normal speech, psychomotor functions, 
memory, and intellectual and cognitive functioning, and no 
hallucinations, delusional thinking, or psychotic thinking.  
He characterized the Veteran's PTSD as severe and assigned a 
GAF score of 46.  

Beginning in 2005, the Veteran sought more frequent mental 
health treatment by a psychiatrist and medical professionals 
working in the field of psychiatry.  He participated in 
individual and group therapy and underwent behavioral 
counseling.  During treatment visits, the Veteran reported 
that he had no friends, felt down, hopeless and helpless, was 
unable to enjoy activities, concentrate and sleep, and had no 
energy.  He also reported that he was working 80 hours weekly 
and that, give the stresses in his life, he feared becoming 
physically violent.  Medical professionals noted depression, 
a weary mood, a congruent, constricted, euthymic, non-labile 
mood and fair insight and judgment.  They assigned GAF scores 
of 50 and 52.

The Veteran underwent another VA examination in June 2005, 
during which he reported problems with family relationships, 
his sex drive, his moods, sleeping, intrusive memories, 
hypervigilance and irritability.  He indicated that he had 
difficulty concentrating, focusing and being in large crowds 
and tended to withdraw from others and not make friends.  He 
also indicated that he was working full time.  The examiner 
noted that the Veteran was tearful and depressed, had a fair 
memory, experienced irritability, social isolation, sleeping 
difficulties, intrusive thoughts, depression and guilt.  He 
assigned a GAF score of 45 and characterized the Veteran's 
PTSD symptomatology as serious.   

In 2006, during VA outpatient treatment visits, medical 
professionals noted depression and insomnia.  They also noted 
that the Veteran was not taking his medication for the latter 
problem.  

During a VA examination conducted in February 2007, the 
Veteran reported the same symptoms previously noted, a 
worsening of his nightmares, anxiety and moods and a decrease 
in his quality of work.  The examiner noted that the Veteran 
had a very low mood, a flat affect, periodic, brief thoughts 
of suicide, insomnia, a poor appetite, low levels of energy 
and socialization and poor motivation.  He found that the 
Veteran's overall clinical status had worsened since 2005 
(when his PTSD was evaluated as 50 percent disabling) 
secondary to significant occupational impairment, suicidal 
thoughts, ritualistic checking, intensification of all of his 
psychiatric symptoms, and an increase in depressive feelings.  

It was reported that the Veteran had been employed part-time 
in construction for the past six years.  He described 
multiple employment difficulties.

The examiner characterized the Veteran's PTSD symptoms as 
severe and assigned a GAF score of 42.  He concluded that the 
Veteran persistently worried and had anxiety regarding his 
difficulties in producing high quality work in an occupation 
in which he has been successful most of his life.

In November 2007, after four counseling sessions with the 
Veteran, a private PTSD therapist submitted a letter in 
support of the Veteran's claim.  According to this letter, 
the Veteran reported working in a maintenance and repair job, 
tending to boilers, which was mostly isolated.  The Veteran 
indicated that he had difficulty in adapting to stressful 
work situations, had depression that affected his motivation, 
tried to stay busy, but got tired from memories, and had 
impaired impulse control, which prompted sadness.  The 
therapist noted a depressed mood, a blunt facial affect, 
hesitant speech, fair memory, judgment and insight, and a 
sense of hopelessness and indicated that the Veteran's social 
life surrounded his family.  He characterized the Veteran's 
PTSD as severe, assigned a GAF score of 40, and opined that 
the PTSD should be rated 70 percent disabling.   

In a letter dated in May 2008, the same therapist indicated 
that the Veteran had started to work part time secondary to 
physical problems and was not a reliable worker due to health 
problems.  The therapist based this finding on a letter from 
the Veteran's boss indicating that the Veteran's work habits 
and abilities had changed, that the Veteran was more 
forgetful, had trouble breathing and was missing more time 
from work due to health issues.  The therapist noted no 
additional symptomatology and assigned a GAF score of 39.  

Evidence discussed in greater detail below, shows that the 
Veteran remained employed until July 31, 2008.

A GAF score reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV)) 32 (4th ed. 1994)).  GAF scores 
and the interpretations thereof are important considerations 
in evaluation a psychiatric disability.  They are not, 
however, dispositive of the rating issue and must be 
considered in light of the actual symptoms of the veteran's 
disability.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
latter provide the primary basis for the assigned evaluation.  
38 C.F.R. § 4.126(a) (2009).

GAF scores of 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family and is unable to work; child frequently beats 
up younger children, is defiant at home, and is failing at 
school).  GAF scores of 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Carpenter v. Brown, 8 Vet. App. at 242.  GAF scores 
of 51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

According to PTSD symptoms medical professionals noted, and 
the GAF scores they assigned, from 2000 to 2007, when the 
Veteran filed a claim for an increased evaluation for PTSD, 
the Veteran's PTSD gradually worsened.  Initially, it caused 
moderate impairment; subsequently, it began causing serious 
to major impairment.  

During the appeal period prior to August 1, 2008, a VA 
examiner confirmed a second worsening of the PTSD, it was 
manifested by mood, motivation and attitude disturbances, an 
increase in depressive feelings, a flattened affect, short-
term memory loss, concentration and sleeping difficulties, 
irritability, anger, impaired impulse control, 
hypervigilance, a tendency to avoid others, low energy, 
suicidal thoughts and ritualistic checking.  As well, it has 
caused very significant, but not total, occupational 
impairment, social impairment (described by this examiner as 
a low level of socialization (see April 2000 VA examination 
report, which refers to the February 2007 examination)).  The 
record documents deficiencies in work, family relations, 
judgment, thinking and mood.  

The Veteran had deficiencies in most of the areas needed for 
the assignment of a 70 percent evaluation.  The Veteran 
maintains relationships with his family and was employed on 
at least a part time basis.  This evidence weighs against a 
finding that there was total social and occupational 
impairment.  In the absence of evidence of total occupational 
and social impairment secondary to PTSD, a 100 percent 
evaluation is not warranted.   

2.  Extraschedular

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  This requires comparing the level of severity 
and symptomatology of the service-connected disability with 
the established criteria found in the rating schedule 
pertaining to that disability.  Thun v. Peake, 22 Vet. App. 
111, 118 (2008).  If the criteria reasonably describe the 
level of severity and symptomatology of the disability, the 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate and no referral 
is necessary.  Id.  If the criteria do not reasonably 
describe the level of severity and symptomatology of the 
disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as 
"governing norms", including "marked interference with 
employment" and "frequent periods of hospitalization".  Id.

In this case, the evidence raises the question of whether the 
Veteran is entitled to an increased evaluation on an 
extraschedular basis, prior to August 1, 2008, by 
establishing significant interference with employment 
secondary to PTSD.  Despite this, no referral is needed.  The 
evidence before VA does not establish that the available 
schedular evaluation is inadequate.  Rather, the schedular 
criteria upon which the evaluation is based reasonably 
describe the level and symptomatology of the Veteran's PTSD 
and include consideration of how the PTSD affects the 
Veteran's employability.  

3.  Total Rating for Compensation Based on Individual 
Unemployability

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Prior to August 1, 2001, the Veteran was experiencing 
employment difficulties but was employed either full or part 
time in gainful employment.  There is no allegation or other 
evidence that he was unemployable during this period.

B.  Since August 1, 2008

The Veteran last worked on July 31, 2008.  According to a 
Medical Certificate dated in July 2008, he was ending 
employment secondary to multiple disabilities, including 
chronic obstructive pulmonary disease and excessive daytime 
sleepiness, and asbestos exposure.  According to a VA Form 
21-4192 (Request For Employment Information In Connection 
With Claim For Disability Benefits) signed by his employer, 
he did so because he was no longer able to work.  

In December 2008, the Veteran's treating VA psychiatrist 
submitted a letter indicating that the Veteran's PTSD 
symptoms had escalated to such a point, he was no longer 
employable.  She explained that the Veteran had poor 
concentration that affected his short-term memory and ability 
to follow the simplest of directions, more frequent intrusive 
memories that negatively affected his concentration and 
nightmares, irritability, continuous insomnia, hypervigilance 
and a startle response.  

The psychiatrist also explained that the Veteran was socially 
isolative, which was putting a strain on his marital 
relationship.  She noted extreme anxiousness and nervousness, 
psychomotor agitation with an inability to sit still, much 
anger, sadness, frustration, racing thoughts, vague suicidal 
and homicidal thoughts without an intent to act, a loss of 
control, and fair to limited insight and judgment.  She 
assigned the Veteran a GAF score of 35 and noted that he was 
totally disabled due to PTSD and unemployable.  She indicated 
that she supported an increased evaluation. 

During a VA examination conducted in April 2009, it was 
reported that the Veteran had been fired in July 2008.  The 
examiner noted that, since the last examination, there had 
been significant negative changes in the Veteran's 
occupational and social functioning.  He characterized the 
Veteran's symptoms as severe and assigned a GAF score of 39 
based on previously noted PTSD symptoms as well as difficulty 
making decisions, feelings of worthlessness and low self-
esteem and the fact that, since the Veteran was fired in July 
2008, he had been staying in his house, not talking to anyone 
and searching the web.  The examiner noted that, in 2007, the 
Veteran had a low level of socialization, which, on the date 
of the April 2009 examination, no longer existed.  

Based on the opinions of the VA psychiatrist and examiner, 
which are consistent, the Board finds that, since August 1, 
2008, the Veteran's PTSD symptoms have become more intense, 
causing total occupational and social impairment.  The 50 
percent evaluation assigned the PTSD prior to December 18, 
2008 and the 70 percent evaluation assigned the PTSD from 
December 18, 2008 do not contemplate PTSD symptoms of this 
severity.  Rather, a 100 percent evaluation is assignable 
from August 1, 2008, the date the Veteran stopped working and 
his ability to function socially diminished completely.   

C.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded different 
evaluations in the future should his PTSD disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, the 
evaluations noted above are the most appropriate given the 
medical evidence of record.

Based on the foregoing, the Board concludes that the criteria 
for increased evaluations for PTSD are met.  In reaching this 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2009).  


ORDER

A 70 percent evaluation for PTSD, prior to August 1, 2008, is 
granted.

A 100 percent evaluation for PTSD, from August 1, 2008, is 
granted.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


